COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTION FOR REINSTATEMENT

Appellate case name:      Weldon Thomas v. Residential Credit Solutions

Appellate case number:    01-15-00190-CV

Trial court case number: 1054769

Trial court:              County Civil Court at Law No. 4 of Harris County

Date motion filed:        July 27, 2015

Party filing motion:      Appellant

        On July 27, appellant filed a motion entitled Motion for Rehearing. We interpret this as a
Motion for Reinstatement. See TEX. R. APP. P. 43.6, 44.3. It is ordered that the Motion for
Reinstatement is granted. We withdraw our July 14, 2015 opinion and judgment and reinstate
this case on the Court’s active docket.
         We further ORDER appellant, within 15 days of the date of this order, to provide
written evidence from the court reporter showing that he has paid or made arrangements to pay
the complete reporter’s fee, or the Court will consider and decide only those issues or points that
do not require a reporter’s record for a decision. See TEX. R. APP. P. 34.6(b)(1), 35.3(b)(2),
(b)(3), (c), 37.3(c).
       No extensions of time for providing proof of payment for this fee will be granted.
        Appellant’s brief is ORDERED to be filed within 30 days after the reporter’s record is
filed. See TEX. R. APP. P. 38.6(a). Absent extraordinary circumstances, the Court will not grant
an extension of time to file appellant’s brief.
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

Judge’s signature: /s/ Harvey Brown
                   Acting for the Court

Panel consists of: Justices Jennings, Bland, and Brown
Date: August 27, 2015